DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 03/04/2021.
Claims 1-6 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 and 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the following the phrases renders claim 1 vague and indefinite:
The phrase “a detector that detects physical quantity” renders claim 1 vague and indefinite because it is unclear what is considered a physical quantity.  The physical quantity of the power tool could be considered the current supplied to the motor or could be considered the orientation of the housing.  For examining purposes, any measurable feature of the power tool is considered a physical quantity data;
The phrase “determines whether the electric power tool is in a deteriorated status” renders claim 1 vague and indefinite because it is unclear what condition is considered a deteriorated status.  After long use of the power tool, the materials making up the power tool could be considered to deteriorate, or the operation of the power tool could be considered to deteriorate.  For examining purposes, the power tool not operating properly is considered to be in a deteriorated status; and
The phrase “a notification interface that communicates” renders claim 1 vague and indefinite because it is unclear what the interface is communicating to.  The term “communication” is understood to mean the imparting or exchanging of information.  For information to be exchanged, said information has to come from somewhere and go somewhere.  For examining purposes, the notification interface is interpreted to communicate with the user of the power tool.
Regarding claim 3, the phrase “identifies a deteriorated portion in the electric power tool, and the notification interface communicates an identified portion” renders claim 3 vague and indefinite because it is unclear if the deteriorated portion is the same or different from the identified portion.  It is unclear if the status determination unit identifies the same or different portions of the power as the portion that notification interface communicates.  For examining purposes, the phrase is interpreted as “identifies a deteriorated portion in the electric power tool, and the notification interface communicates the deteriorated portion”.
Claim 2 is dependent of claim 1 and include all the same limitations.
Regarding claim 4, the following the phrases renders claim 4 vague and indefinite:
The phrase “a detector that detects physical quantity” renders claim 4 vague and indefinite because it is unclear what is considered a physical quantity.  The physical quantity of the power tool could be considered the current supplied to the motor or could be considered the orientation of the housing.  For examining purposes, any measurable feature of the power tool is considered a physical quantity data;
The phrase “determines whether the electric power tool is in a deteriorated status” renders claim 4 vague and indefinite because it is unclear what condition is considered a deteriorated status.  After long use of the power tool, the materials making up the power tool could be considered to deteriorate, or the operation of the power tool could be considered to deteriorate.  For examining purposes, the power tool not operating properly is considered to be in a deteriorated status; and
The phrase “a notification interface that communicates” renders claim 4 vague and indefinite because it is unclear what the interface is communicating to.  The term “communication” is understood to mean the imparting or exchanging of information.  For information to be exchanged, said information has to come from somewhere and go somewhere.  For examining purposes, the notification interface is interpreted to communicate with the user of the power tool.
Regarding claim 6, the phrase “identifies a deteriorated portion in the electric power tool, and the notification interface communicates an identified portion” renders claim 6 vague and indefinite because it is unclear if the deteriorated portion is the same or different from the identified portion.  It is unclear if the status determination unit identifies the same or different portions of the power as the portion that notification interface communicates.  For examining purposes, the phrase is interpreted as “identifies a deteriorated portion in the electric power tool, and the notification interface communicates the deteriorated portion”.
Claim 5 is dependent of claim 4 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over reference Dey, IV et al. (2017/0173768) in view of references Meunier (1,864,844) and Shikilski et al. (6,170,241).
Regarding claim 1, Dey, IV et al. disclose an electric power tool (104) comprising
a motor (214);
an output shaft (210);
an user operating switch (212) for rotating the motor;
a motor control unit (216) that controls rotation of the motor in accordance with an on operation of the user operating switch (212) performed by the user;
a detector (218) that detects physical quantity data while the motor (214) is being rotated;
a status determination unit (226) that determines whether the electric power tool (104) is in a deteriorated status, by using the physical quantity data; and
a notification interface (220) that communicates to the user the electric power tool (104) in in a deteriorated status.
(Figure 2, 3A and Page 3 paragraph 25, 29, 30, Page 4 paragraph 31)
 However, Dey, IV et al. do not explicitly disclose a power transmission mechanism, and do not disclose the notification interface communicates while the motor is not being rotated.
Meunier disclose an electric power tool comprising: a motor; an output shaft (3); and a power transmission mechanism (B) that transmits a rotational output of the motor to the output shaft. (Figure 1 and Page 1 lines 31-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Dey, IV et al. by incorporating the transmission mechanism as taught by Meunier, since page 1 lines 53-56 of Meunier states such a modification would allow the speed of the motor to be modified to meet the requirement of the work to be performed.
Shibilski et al. disclose an electric power tool (50) comprising: a motor (M1); a detector that detects physical quantity data while the motor is being rotated; a status determination unit (U1); and a notification interface (warning indicator) that communicates to the user the electric power tool (50) is in a deteriorated status while the motor is not being rotated. (Column 3 lines 41-45, 52-54, Column 4 lines 26-31, 58-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the notification interface of Dey, IV et al. by having the interface communicate while the motor is not rotating as taught by Shibilski et al., since column 9 lines 12-14 and 20-23 states such modification would allow the user to know what portion of the power tool is deteriorating.
Regarding claim 2, Shibilski et al. disclose the notification interface communicates to the user after the power tool is shutdown.  The user operation switch (58) is interpreted to not be turned on when the power tool shutdown.
Therefore, Dey, IV et al. modified by Meunier and Shibilski et al. are interpreted to disclose the notification interface communicates to the user the electric power tool is in a deteriorated status when the user operation switch is not turned on.
Regarding claim 3, Dey, IV et al. disclose the detector (218) includes current sensors, voltage sensor, temperature sensors, and torque sensors.  The different sensors are interpreted to detect the status of different portions of the power tool.
Therefore, Dey, IV et al. modified by Meunier and Shibilski et al. are interpreted to disclose the status determination unit (Dey, IV et al. – 226) identifies a deteriorated portion in the electric power tool (Dey, IV et al. – 104), and the notification interface (Dey, IV et al. – 220) communicates the identified portion. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Dey, IV et al. (2017/0173768) in view of references Meunier (1,864,844) and Disisto (2018/0329407).
Regarding claim 4, Dey, IV et al. disclose electric power tool system (100) including an electric power tool (104) and a server system (108, 112),
wherein the electric power tool (104) including:
a motor (214);
an output shaft (210) on which a front-end tool is adapted to be mounted;
an user operating switch (212) for rotating the motor;
a motor control unit (216) that controls rotation of the motor in accordance with an on operation of the user operating switch (212) performed by the user;
a detector (218) that detects physical quantity data while the motor (214) is being rotated;
a tool-side transmission unit (250) that transmits the physical quantity data detected to the server system;
a tool-side reception unit (250) that receives a determination data transmitted from the server system; and
a notification interface (220) that communicates to the user the electric power tool (104) in in a deteriorated status, and
wherein the server system (108, 112) includes:
a server-side reception unit (page 3 paragraph 21) that receives the physical quantity data transmitted;
a status determination unit (112) that determines whether the electric power tool (104) is in a deteriorated status, by using the physical quantity data; and
a server-side transmission unit (page paragraph 21) that transmits determination data yielded by the status determination unit (112) to the electric power tool (104).
(Figure 2, 3A and Page 2 paragraph 19, 21, 22, Page 3 paragraph 25, 29, 30, Page 4 paragraph 31, 36)
Dey, IV et al. disclose the remote server (112) is uses the data from the external device (108), which obtained the data from the power tool, to provide additional functionality or in combination thereof.  This is interpreted the remote server process the data in combination with the power tool to determine the deteriorated status of the power tool.
However, Dey, IV et al. do not explicitly disclose a power transmission mechanism, and do not disclose the notification interface communicates while the motor is not being rotated.
Meunier disclose an electric power tool comprising: a motor; an output shaft (3); and a power transmission mechanism (B) that transmits a rotational output of the motor to the output shaft. (Figure 1 and Page 1 lines 31-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Dey, IV et al. by incorporating the transmission mechanism as taught by Meunier, since page 1 lines 53-56 of Meunier states such a modification would allow the speed of the motor to be modified to meet the requirement of the work to be performed.
Disisto disclose a power tool configured to start tracking and transmitting operational information of the power tool when the power tool starts and cessation tracking and transmitting operational information when the power tool turns off. (Page 3 paragraph 22)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified power tool of Dey, IV et al. by having the data transmitted while the motor is not being rotated as taught by Disisto, since page 3 paragraph 22 of Disisto states such modification would help prevent accidental or inadvertent erroring of the data.
Regarding claim 6, Dey, IV et al. disclose the detector (218) includes current sensors, voltage sensor, temperature sensors, and torque sensors.  The different sensors are interpreted to detect the status of different portions of the power tool.
Therefore, Dey, IV et al. modified by Meunier and Disisto are interpreted to disclose the status determination unit (Dey, IV et al. – 226) identifies a deteriorated portion in the electric power tool (Dey, IV et al. – 104), and the notification interface (Dey, IV et al. – 220) communicates the identified portion. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Dey, IV et al. (2017/0173768) in view of references Meunier (1,864,844) and Disisto (2018/0329407) as applied to claim 4 above, and further in view of reference Shikilski et al. (6,170,241).
Regarding claim 5, Dey, IV et al. modified by Meunier and Disisto disclosed the claimed invention as stated above but do not disclose the notification interface that communicates to the user the electric power tool is in a deteriorated status when the user operation switch is not turned on.
Shibilski et al. disclose an electric power tool (50) comprising: a motor (M1); a detector that detects physical quantity data while the motor is being rotated; a status determination unit (U1); and a notification interface (warning indicator) that communicates to the user the electric power tool (50) is in a deteriorated status while the motor is not being rotated. (Column 3 lines 41-45, 52-54, Column 4 lines 26-31, 58-63)  Since Shibilski et al. disclose the notification interface communicates to the user after the power tool is shutdown, the user operation switch (58) is interpreted to not be turned on when the power tool shutdown.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the notification interface of Dey, IV et al. by having the interface communicate while the user operation switch is not turned on as taught by Shibilski et al., since column 9 lines 12-14 and 20-23 states such modification would allow the user to know what portion of the power tool is deteriorating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 21, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731